    Case 17-31432-sgj11 Doc 1443 Filed 12/17/18             Entered 12/17/18 13:20:21        Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2018
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                     §
     In re:                                          §   Chapter 11
                                                     §
     ADPT DFW Holdings LLC, et al.,                  §   Case No. 17-31432
                                                     §
                                     Debtors.        §   Jointly Administered under
                                                     §   Case No. 17-31432


                   ORDER GRANTING LITIGATION TRUST’S FIFTEENTH
              OMNIBUS OBJECTION TO DUPLICATE OR MULTI-DEBTOR CLAIMS

                       The Court considered the Litigation Trust’s Fifteenth Omnibus Objection to

     Duplicate or Multi-Debtor Claims [Docket No. 1404] (the “Objection”) filed by the Adeptus

     Litigation Trust (the “Trust”) pursuant to which the Trust seeks to disallow certain Duplicate

     Claims because, in each instance, the proof of claim duplicates one or more other proofs of claim

     asserted by the same creditor against the same or multiple Debtors; the Court having reviewed

     the Objection and finding that (a) the Court has jurisdiction over this matter pursuant to 28

     U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

     (c) notice of the Objection and of the hearing on the Objection was sufficient under the

     DOCS_SF:98404.1 13046/001
Case 17-31432-sgj11 Doc 1443 Filed 12/17/18                 Entered 12/17/18 13:20:21        Page 2 of 6



circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and (d) that good cause appears for the relief requested, it

is therefore HEREBY ORDERED THAT:

                  1.        The Objection is SUSTAINED.

                  2.        Each of the Duplicate Claims identified on Exhibit 1 attached hereto is

disallowed and expunged in its entirety pursuant to section 502(b) of the Bankruptcy Code.

                  3.        Nothing in this Order shall affect the claims listed under the “Surviving

Claim No.” column identified on Exhibit 1. The Trust reserves its right to object to such

surviving claims, and the claimants reserve their right to defend such surviving claims.

                  4.        The Trust, or the claims agent, Epiq Bankruptcy Solutions, LLC, as

applicable, is authorized to update the Claims Register in these cases to reflect the relief granted

in this Order.

                  5.        The Order shall be immediately effective and enforceable upon its entry.

                  6.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                  7.        Each of the Duplicate Claims and the objections by the Trust to such

Duplicate Claims, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order shall be deemed a separate Order with respect to each of the Duplicate Claims.


                                        ### END OF ORDER ###




DOCS_SF:98404.1 13046/001
Case 17-31432-sgj11 Doc 1443 Filed 12/17/18   Entered 12/17/18 13:20:21   Page 3 of 6



                                    EXHIBIT 1

                                 Duplicate Claims




DOCS_SF:98404.1 13046/001
  Case 17-31432-sgj11 Doc 1443 Filed 12/17/18                     Entered 12/17/18 13:20:21    Page 4 of 6



                                                Duplicate Claims

                                                                                          DUPLICATE  SURVIVING 
CLAIMANT                  DEBTOR NAME                                       CLAIM DATE 
                                                                                          CLAIM NO.  CLAIM NO. 
SCOTT, GREGORY W.         Alamo Heights SA Medical Center LLC               6/30/2017        1236      1119 
SCOTT, GREGORY W.         Copperwood Medical Center LLC                     6/30/2017        1237      1119 
SCOTT, GREGORY W.         William Cannon Medical Center LLC                 6/30/2017        1238      1119 
SCOTT, GREGORY W.         Algiers Medical Center LLC                        6/30/2017        1239      1119 
SCOTT, GREGORY W.         Creekside Forest Medical Center LLC               6/30/2017        1240      1119 
SCOTT, GREGORY W.         OpFree RE Investments, Ltd.                       6/30/2017        1241      1119 
SCOTT, GREGORY W.         Culebra‐Tezel Medical Center LLC                  6/30/2017        1242      1119 
SCOTT, GREGORY W.         De Zavala Medical Center LLC                      6/30/2017        1243      1119 
SCOTT, GREGORY W.         Alvin Medical Center LLC                          6/30/2017        1244      1119 
SCOTT, GREGORY W.         OpFree, LLC                                       6/30/2017        1245      1119 
SCOTT, GREGORY W.         Dublin Medical Center LLC                         6/30/2017        1246      1119 
SCOTT, GREGORY W.         Anthem Medical Center LLC                         6/30/2017        1247      1119 
SCOTT, GREGORY W.         Eagles Nest Medical Center LLC                    6/30/2017        1248      1119 
SCOTT, GREGORY W.         Pearland 518 Medical Center LLC                   6/30/2017        1249      1119 
SCOTT, GREGORY W.         Pearland Parkway Medical Center LLC               6/30/2017        1250      1119 
SCOTT, GREGORY W.         Pearland Sunrise Medical Center LLC               6/30/2017        1251      1119 
SCOTT, GREGORY W.         Pflugerville Medical Center LLC                   6/30/2017        1252      1119 
SCOTT, GREGORY W.         Potranco Medical Center LLC                       6/30/2017        1253      1119 
SCOTT, GREGORY W.         Provinces Medical Center LLC                      6/30/2017        1254      1119 
SCOTT, GREGORY W.         Queen Creek Medical Center LLC                    6/30/2017        1255      1119 
SCOTT, GREGORY W.         Adeptus Health Inc.                               6/30/2017        1264      1119 
SCOTT, GREGORY W.         FCER Management, LLC                              6/30/2017        1265      1119 
SCOTT, GREGORY W.         ECC Management, LLC                               6/30/2017        1266      1119 
SIMPSON THACHER & 
                          Adeptus Health LLC                                6/30/2017         802       790 
BARTLETT LLP 
WILLIAMS, FRANK R         ADPT DFW Holdings LLC                             6/30/2017         976       979 
WILLIAMS, FRANK R         Adeptus Health Inc.                               6/30/2017         977       979 
WILLIAMS, FRANK R         Adeptus Health LLC                                6/30/2017         978       979 
WILLIAMS, FRANK R         East Mesa Medical Center LLC                      6/30/2017         980       979 
WILLIAMS, FRANK R         League City Medical Center LLC                    6/30/2017         981       979 
WILLIAMS, FRANK R         East Pflugerville Medical Center LLC              6/30/2017         982       979 
WILLIAMS, FRANK R         Antoine Medical Center LLC                        6/30/2017         983       979 
WILLIAMS, FRANK R         Legacy Trails Medical Center LLC                  6/30/2017         984       979 
WILLIAMS, FRANK R         East Riverside Medical Center LLC                 6/30/2017         985       979 
WILLIAMS, FRANK R         ECC Management, LLC                               6/30/2017         986       979 
WILLIAMS, FRANK R         Arizona General ER LLC                            6/30/2017         987       979 
WILLIAMS, FRANK R         Lewis Center Medical Center LLC                   6/30/2017         988       979 
WILLIAMS, FRANK R         Litchfield Park Medical Center LLC                6/30/2017         989       979 


   DOCS_SF:98404.1 13046/001
   Case 17-31432-sgj11 Doc 1443 Filed 12/17/18                 Entered 12/17/18 13:20:21      Page 5 of 6



                                                                                          DUPLICATE  SURVIVING 
CLAIMANT                   DEBTOR NAME                                      CLAIM DATE 
                                                                                          CLAIM NO.  CLAIM NO. 
WILLIAMS, FRANK R          FCER Management, LLC                             6/30/2017         990       979 
WILLIAMS, FRANK R          Adeptus Health Colorado Holdings LLC             6/30/2017         991       979 
WILLIAMS, FRANK R          Atascocita 1960 Medical Center LLC               6/30/2017         992       979 
WILLIAMS, FRANK R          Louetta Medical Center LLC                       6/30/2017         993       979 
WILLIAMS, FRANK R          First Texas Hospital Cy‐Fair LLC                 6/30/2017         994       979 
WILLIAMS, FRANK R          Rosenberg Medical Center LLC                     6/30/2017         995       979 
WILLIAMS, FRANK R          Marrero Medical Center LLC                       6/30/2017         996       979 
WILLIAMS, FRANK R          Austin Brodie Medical Center LLC                 6/30/2017         997       979 
WILLIAMS, FRANK R          Adeptus Health Management LLC                    6/30/2017         998       979 
WILLIAMS, FRANK R          Baytown Medical Center LLC                       6/30/2017         999       979 
WILLIAMS, FRANK R          Meadowbrook Heights Medical Center LLC           6/30/2017        1000       979 
WILLIAMS, FRANK R          Medical Center of Crosby Lynchburg LLC           6/30/2017        1001       979 
WILLIAMS, FRANK R          Bella Terra Medical Center LLC                   6/30/2017        1002       979 
WILLIAMS, FRANK R          Roy Richard Medical Center LLC                   6/30/2017        1003       979 
WILLIAMS, FRANK R          Adeptus Health Phoenix Holdings LLC              6/30/2017        1004       979 
WILLIAMS, FRANK R          Medical Center of Spring Rayford Richards LLC    6/30/2017        1005       979 
WILLIAMS, FRANK R          San Antonio Nacogdoches Medical Center LLC       6/30/2017        1006       979 
WILLIAMS, FRANK R          Four Points Medical Center LLC                   6/30/2017        1007       979 
WILLIAMS, FRANK R          Mesa Tierra Medical Center LLC                   6/30/2017        1008       979 
WILLIAMS, FRANK R          Adeptus Health Ventures LLC                      6/30/2017        1009       979 
WILLIAMS, FRANK R          San Tan Valley Medical Center LLC                6/30/2017        1010       979 
WILLIAMS, FRANK R          Bender's Landing Medical Center LLC              6/30/2017        1011       979 
WILLIAMS, FRANK R          Friendswood Medical Center LLC                   6/30/2017        1012       979 
WILLIAMS, FRANK R          Midlothian Medical Center LLC                    6/30/2017        1013       979 
WILLIAMS, FRANK R          ADPT Columbus Holdings LLC                       6/30/2017        1014       979 
WILLIAMS, FRANK R          Seguin Foster Medical Center LLC                 6/30/2017        1015       979 
WILLIAMS, FRANK R          Mountain Park Ranch Medical Center LLC           6/30/2017        1016       979 
WILLIAMS, FRANK R          FTH Houston Partners LLC                         6/30/2017        1017       979 
WILLIAMS, FRANK R          Blacklick Woods Medical Center LLC               6/30/2017        1018       979 
WILLIAMS, FRANK R          Sienna Plantation Medical Center LLC             6/30/2017        1019       979 
WILLIAMS, FRANK R          Garland Centerville Medical Center LLC           6/30/2017        1020       979 
WILLIAMS, FRANK R          National Medical Professionals of Arizona LLC    6/30/2017        1021       979 
WILLIAMS, FRANK R          ADPT Houston Holdings LLC                        6/30/2017        1022       979 
WILLIAMS, FRANK R          South Bend Medical Center LLC                    6/30/2017        1023       979 
WILLIAMS, FRANK R          Gilbert Medical Center LLC                       6/30/2017        1024       979 
WILLIAMS, FRANK R          Briar Forest‐Eldridge Medical Center LLC         6/30/2017        1025       979 
WILLIAMS, FRANK R          National Medical Professionals of Ohio LLC       6/30/2017        1026       979 
WILLIAMS, FRANK R          South Carrier Medical Center LLC                 6/30/2017        1027       979 
WILLIAMS, FRANK R          Gleannloch Farms Medical Center LLC              6/30/2017        1028       979 
WILLIAMS, FRANK R          ADPT New Orleans Holdings LLC                    6/30/2017        1029       979 


    DOCS_SF:98404.1 13046/001
   Case 17-31432-sgj11 Doc 1443 Filed 12/17/18                Entered 12/17/18 13:20:21   Page 6 of 6



                                                                                      DUPLICATE  SURVIVING 
CLAIMANT                   DEBTOR NAME                                  CLAIM DATE 
                                                                                      CLAIM NO.  CLAIM NO. 
WILLIAMS, FRANK R          South Green Oaks Medical Center LLC          6/30/2017        1030       979 
WILLIAMS, FRANK R          Broad Wagoner Medical Center LLC             6/30/2017        1031       979 
WILLIAMS, FRANK R          Glendale Medical Center LLC                  6/30/2017        1032       979 
WILLIAMS, FRANK R          Goodyear Medical Center LLC                  6/30/2017        1033       979 
WILLIAMS, FRANK R          Spanish Oaks Medical Center LLC              6/30/2017        1034       979 
WILLIAMS, FRANK R          Greenville Stacy Medical Center LLC          6/30/2017        1035       979 
WILLIAMS, FRANK R          ADPT New Orleans Management LLC              6/30/2017        1036       979 
WILLIAMS, FRANK R          Brushy Creek Medical Center LLC              6/30/2017        1037       979 
WILLIAMS, FRANK R          Spring 2920 Medical Center LLC               6/30/2017        1038       979 
WILLIAMS, FRANK R          Guadalupe River Medical Center LLC           6/30/2017        1039       979 
WILLIAMS, FRANK R          ADPT‐AZ MPT Holdings LLC                     6/30/2017        1040       979 
WILLIAMS, FRANK R          Camelback 83rd Medical Center LLC            6/30/2017        1041       979 
WILLIAMS, FRANK R          Hampden Tower Medical Center LLC             6/30/2017        1042       979 
WILLIAMS, FRANK R          Spring Green Medical Center LLC              6/30/2017        1043       979 
WILLIAMS, FRANK R          Helotes Medical Center LLC                   6/30/2017        1044       979 
WILLIAMS, FRANK R          ADPT‐AZ RE Holdings LLC                      6/30/2017        1045       979 
WILLIAMS, FRANK R          SSH Medical Center LLC                       6/30/2017        1046       979 
WILLIAMS, FRANK R          Hilliard Medical Center LLC                  6/30/2017        1047       979 
WILLIAMS, FRANK R          Cedar Park Lakeline Medical Center LLC       6/30/2017        1048       979 
WILLIAMS, FRANK R          Sterling Ridge Medical Center II LLC         6/30/2017        1049       979 
WILLIAMS, FRANK R          Houston 9520 Jones Medical Center LLC        6/30/2017        1050       979 
WILLIAMS, FRANK R          ADPT‐CO MPT Holdings LLC                     6/30/2017        1051       979 
WILLIAMS, FRANK R          Centennial Medical Center LLC                6/30/2017        1052       979 




    DOCS_SF:98404.1 13046/001
